Citation Nr: 9912780	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-48 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $70,931.20.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs Regional Office (RO) in Houston, Texas, 
which denied a waiver of recovery of the overpayment at 
issue.

This case was previously before the Board in November 1997 at 
which time it was remanded for further evidentiary 
development.  Those actions have been completed and this case 
is properly before the Board for adjudication upon the merits 
at this time.


FINDINGS OF FACT

1.  An overpayment of nonservice-connected disability pension 
benefits occurred through failure of the veteran to report 
income derived from social security benefits.  The veteran 
was at fault in the creation of the debt, but there were 
mitigating circumstances that would reduce that attribution 
of fault.  

2.  There is no indication of fraud, misrepresentation of a 
material fact, or bad faith in the creation of the debt.  

3.  The VA is not at fault for the creation of the 
overpayment of nonservice-connected disability pension 
benefits in the amount of $70,931.20.

4.  Collection of the entire amount overpaid would deprive 
the veteran of basic necessities.

5.  Recovery of the entire overpayment would defeat the 
purpose for which pension benefits were awarded.

6.  Failure to make total restitution would not result in 
unfair gain to the veteran.

7.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on the pension overpayment.

8.  The veteran's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit repayment 
of the balance of the pension indebtedness not waived herein, 
without resulting in undue financial hardship, and repayment 
of the portion of the indebtedness would not be inequitable.


CONCLUSIONS OF LAW

1.  There was no indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the veteran.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 1.962(b), 
1.965(b) (1998).

2.  A partial waiver of the veteran's pension indebtedness in 
the amount of $65,051.20, is consistent with the principles of 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965(a) (1998).  

3.  Recovery of the remainder of the pension indebtedness, in 
the amount of $5,880.00, does not violate the principles of 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The RO originally granted the veteran nonservice-connected 
disability pension benefits in May 1985.  The veteran 
received periodic notifications of the amount of his pension 
benefit and the income on which the award was calculated.  
The income did not include Social Security benefits for the 
veteran.  Earned income was listed as $0.00.  The veteran was 
repeatedly advised that his rate of pension was directly 
related to his family's income and that he should notify VA 
immediately of any changes in income to prevent the creation 
of an overpayment.

In July 1985, February 1989, March 1990, March 1991, March 
1992, March 1993, and February 1994, the veteran filed 
Eligibility Verification Reports (EVR's) showing no income 
from the Social Security Administration (SSA).  However, he 
reported in June 1985 and July 1985 that his stepdaughter 
received SSA benefits in the amount of $443.00 a month.  

In May 1992, the RO issued a letter to the veteran reminding 
him that his VA benefit was based upon his income and that 
prompt notification of any change in his income, to include 
Social Security benefits, should be reported to the RO.

In March 1994, the RO notified the veteran that it had been 
notified by the Social Security Administration that the 
veteran was in receipt of SSA benefits of $593.10 each month.  
The RO requested that the veteran provide a certification of 
the gross amount of his monthly SSA benefits. 

In May 1994, the veteran submitted a letter from the SSA 
which reflected that beginning in December 1993, his full 
monthly SSA benefits before deductions were $593.60 and that 
a deduction for medical insurance of $41.10 was taken making 
his regular monthly SSA benefit payment $552.00.  The veteran 
noted on a cover letter that he had not reported the SSA 
benefits because he had been informed by an employee of the 
RO not to report any government income because the RO was 
already aware of all government benefits provided.

In June 1994, the RO advised the veteran that with the 
adjustment to his income to include his SSA benefits an 
overpayment of benefits had been created.

A July 1994 Financial Status Report reflected a total monthly 
income for the veteran of $792.00 from SSA benefits.  No 
income was reported for his wife.  Also in July 1994, the 
veteran filed a request for waiver of any overpayment.

In September 1994, the veteran submitted a Financial Status 
Report that reflected income of $552.00 per month in SSA 
income for himself and $224.00 in SSA income for his wife.  
He reported his total monthly income as $776.00.  He also 
included a copy of his SSA award letter, which reflected that 
his date of award for SSA benefits was March 1, 1985 and his 
first payment was due in April 1985.  However, the veteran 
did not receive any SSA benefits until July 1986 at which 
time he received a check for $7,035.00 for past payments due.  
He began receiving SSA benefits thereafter.

In November 1994, the RO notified the veteran of the 
reduction/termination of his award effective August 1986.  

In a December 1994 letter to the RO, the veteran stated that 
Mr. Adams at the RO had given him false information regarding 
what was reportable income.

In March 1995, the RO computed the amount of overpayment as 
$70,9031.20.  In a March 1995 decision, the Committee on 
Waivers and Compromises (Committee) denied entitlement to 
waiver.  The Committee determined that there was no finding 
of fraud, misrepresentation of a material fact, or bad faith 
on the veteran's behalf.  However, the Committee noted that 
the veteran was not without fault in the creation of the 
overpayment.  The Committee noted that the veteran properly 
notified the RO of his dependent child's SSA benefits and as 
such should have reasonably assumed that his SSA income 
should have been reported.  The Committee considered the 
veteran's advanced age and poor health but determined that 
the veteran's fault in the creation of the debt could not be 
excused.

In April 1995, the veteran submitted an EVR, which reflected 
income of SSA benefits for the veteran in the amount of 
$564.00 and income for SSA benefits for his wife in the 
amount of $230.00.

In May 1995, the veteran filed a timely notice of 
disagreement (NOD).  He clarified that he did not keep 
possession of any SSA benefits checks for his minor children 
but immediately signed the checks over.  He further clarified 
that he bought his home after he began receiving VA pension 
benefits.  Finally, the veteran stated that he was seriously 
ill due to gall bladder problems and his wife suffered from 
cancer. 

In May 1995, the veteran submitted a statement from his 
private physician that listed his disabilities as: cirrhosis 
with ascites/end stage liver disease; coagulopathy secondary 
to liver disease; history of multiple cellulitis/lower 
extremities; status-post cholecystectomy with status-post 
sepsis; depression; hemophilia; degenerative joint disease; 
status-post right hip replacement; pernicious anemia; and 
status-post inguinal hernia repair.

The veteran perfected his appeal in August 1995.  The veteran 
reiterated his contention that he had spoken with an employee 
of the RO and was informed not to report his SSA income on 
his EVR's.  He stated that he and his wife were ill and that 
they relied upon assistance from their children.  He stated 
that he would suffer financial hardship if he was required to 
repay the amount of the overpayment.

In a November 1995 statement to the RO, the veteran clarified 
that he had spoken with Mr. Roberts at the Houston, Texas RO 
regarding what income should be reported on his EVR's.  He 
reiterated that he was told that he did not need to report 
additional government benefits because the VA had knowledge 
of all government benefits already.

In December 1995, the RO granted entitlement to VA pension.  
The RO considered the veteran's income to include SSA 
benefits for both the veteran and his wife.

In March 1996, it appears that the veteran submitted amended 
EVR's for the years 1988 to 1995 reflecting his SSA benefits 
and his wife's SSA benefits.  Also submitted were copies of 
medical bills and receipts from 1995 and 1996.

In March 1996, the RO amended the veteran's VA pension 
benefits to include entitlement to special monthly 
compensation on account of the need for regular aid and 
attendance.

A March 1996 EVR reflected the veteran's SSA benefits, his 
wife SSA benefits, and his VA pension.

In May 1996, the veteran sought an audit of his VA pension 
benefits.  He submitted a May 1996 EVR reflecting his total 
income combined with his wife's income as $1227.00.  This 
included his SSA benefits, his wife's SSA benefits, and his 
VA pension. 

A copy of an August 1996 audit was thereafter provided to the 
veteran.  The audit clarified that an overpayment in May 1994 
created an indebtedness of $3,558 and that an award action in 
February 1995 created an additional overpayment of $67,373.20 
for a total indebtedness of $70,931.20.

In July 1997, the veteran clarified that the RO employee he 
had spoken with regarding his reportable income was Mr. 
Richards.  Thereafter, the claims file was forwarded to the 
Board for review.

In a November 1997 Remand, the Board requested additional 
evidentiary development. 

In August 1998, the veteran was requested to complete an 
updated Financial Status Report and individualize all of his 
living expenses along with evidence to verify each of his 
outstanding debts.

Thereafter, the veteran provided copies of his medical bills, 
expenses, and receipts dating back to 1992.  A September 1998 
Financial Status Report reflected a total monthly income of 
$1126.00.  This income included:  $613.00 per month in SSA 
benefits for the veteran; $205.00 per month in SSA benefits 
for the veteran's wife; and $308.00 in VA pension benefits.  
The veteran itemized his average monthly expenses as follows:
	Rent or mortgage payment		$307.00 
	Food					$200.00
	Utilities 				$255.00
	Phone					$75.00
	Cable television			$29.00
	Car insurance				$42.00
	Life insurance			$149.00
The veteran's total monthly expenses were $1057.  The 
veteran's monthly balance after expenses was $69.00.  
Additionally, the veteran provided a list of his creditors 
and the amount of his debts.  It appears that the entire 
veteran's outstanding debts were medical bills that totaled 
$5,477.52.

Legal Analysis

At the outset, the Board notes that the veteran does not 
contest the propriety of the creation or amount of 
overpayment designated by VA.  He essentially argues that he 
is entitled to waiver of recovery of the overpayment, based 
on a his misunderstanding of VA income reporting requirements 
and the financial hardship that would accompany a repayment 
obligation.

Under applicable law, a veteran who served in the active 
military service for 90 days or more during a period of war, 
who is permanently and totally disabled from nonservice- 
connected disability not the result of the veteran's own 
willful misconduct, is entitled to pension payable at the 
rate established by law, reduced by the veteran's annual 
income. 38 U.S.C.A. § 1521.  For pension purposes, payments 
of any kind from any source will be counted as income during 
the 12-month annualization period in which received, unless 
specifically excluded under the provisions of 38 C.F.R. § 
3.272.  See 38 C.F.R. § 3.271.

A veteran who is receiving pension must notify VA of any 
material change or expected change in income, which would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1).

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 1996).  The Board's review of the record 
reflects that in the March 1995 decision on waiver, the 
Committee determined that there was no indication of fraud, 
misrepresentation or bad faith on the part of the veteran.  
With respect to that preliminary finding, while it is 
difficult to understand how the veteran could have so 
misinterpreted the filing instructions, it is not altogether 
certain that he intentionally misrepresented his income.  He 
has advanced a plausible explanation for his actions.  
Weighing the veteran's explanation against the evidence of 
the veteran's actions, the Board finds sufficient balance to 
give the veteran the benefit of the doubt on this point.  38 
U.S.C.A. § 5107(b).  Thus, the fact that the veteran failed 
to report his income accurately is at most a failure to 
acknowledge applicable reporting requirements articulated in 
pension notification letters.  Consequently, the Board agrees 
with that preliminary finding of the RO and finds no evidence 
of an indication of fraud, misrepresentation of a material 
fact, or bad faith in this case.  Therefore, there is no 
statutory bar to waiver of recovery of the overpayment.  

Given that preliminary finding, the question before the Board 
for review is the issue of whether the evidence establishes 
that recovery of the indebtedness would be against equity and 
good conscience, in which case recovery of that overpayment 
may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.  The following is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

Further, although not one of the enumerated elements, the 
Board can and does also look to whether there are any 
mitigating circumstances that would have a bearing on whether 
the principles of equity and good conscience would 
necessitate a waiver.  

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1). Fault should initially be 
considered relative to the degree of control the veteran had 
over the circumstances leading to the overpayment.  If 
control is established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

Here, the debt was created because the veteran did not report 
pertinent financial information, despite being advised of the 
necessity to do so in several VA correspondence.  The Board 
finds the veteran's argument that he relied on information 
provided by a VA employee in not reporting his earned income 
to be without merit.  Even assuming that the appellant's 
allegations regarding being provided misinformation is true, 
the Board is precluded from awarding benefits on the basis of 
equitable estoppel.  Shields v. Brown, 8 Vet. App. 346, 351 
(1995); see Owings v. Brown, 8 Vet. App. 17, 23 (1995); 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that 
statute specifically provides that effective date of 
dependency and indemnity compensation award is date of 
application, and earlier effective date is not allowable 
under equitable estoppel because payment of government 
benefits must be authorized by statute) (citing OPM v. 
Richmond, 496 U.S. 414, 424, 110 S.Ct. 2465, 2471, 110 
L.Ed.2d 387 (1990)).  The veteran was in exclusive control of 
the information that needed to be imparted to avoid the 
overpayment but failed to do so.  In light of the veteran's 
delinquency in reporting his earned income, he bears fault in 
creation of the overpayment.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2).  This element requires weighing the 
fault of the debtor against the fault of VA.  In this 
context, the Board takes cognizance of the veteran's 
allegation that he was provided with misinformation by a VA 
employee regarding his responsibility to report his Social 
Security benefits, for purposes of establishing his right to 
VA pension benefits.  In this regard, it is noted that the 
veteran specified in his statements to the VA that the name 
of the employee who had provided misinformation to the 
veteran was either, Mr. Adams, Mr. Roberts, or Mr. Richards.  
Although the VA failed to investigate and determine if such 
an individual employee existed, given the fact that the 
veteran was inconsistent in reporting the alleged employees 
name, the VA had no viable evidence to investigate, and no 
reasonable basis to conclude that such an employee existed.  
Therefore, the Board must find that there was no fault on the 
part of VA. 

This is not to say that the veteran is not found credible in 
his recollections of events, for it may be that at one time 
he was imparted such salient misinformation.  Nevertheless, 
given that fact that every EVR that the veteran was required 
to fill out had a place specifically designated to report 
Social Security income, the fact that the veteran may have 
been told on one or two occasions not to do so, did not 
preclude his obligations, and therefore does not serve to 
mitigate the considerable fault that he had in the creation 
of the debt.  

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3).  The veteran 
and his wife have reported monthly expenses that do not 
exceed the amount of income they receive.  However, the total 
excess monthly income is a nominal $69.00.  Collection of the 
debt, either in a lump sum or over time would very likely 
deprive the veteran and his spouse of basic necessities of 
life.  The veteran is now approximately 69 years old and on a 
fixed income.  This element will be elaborated upon in 
greater detail in the accounting phase of this decision 
below.  

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  The pension 
benefits awarded to the veteran were derived from a needs-
based program intended to assure that veterans are able to 
meet their basic needs.  Requiring the repayment of this 
considerable overpayment would certainly result in a 
substantial detriment to this veteran's already modest means, 
and therefore defeat the purpose for which benefits were 
intended.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  Failure 
to make restitution cannot be said to result in unfair gain 
to the debtor.  Certainly, he was not entitled to receive the 
VA benefits in the amounts that he did, and he therefore can 
be said to have gained by his failure to report his earnings.  
At best, however, if the government waives recovery of this 
overpayment, the veteran will continue to be provided with 
very modest means.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of VA pension benefits, nor is there 
any evidence that he did so.

As indicated above, although it is not one of the enumerated 
elements, the Board can and does also look to whether there 
are any mitigating circumstances that would have a bearing on 
whether the principles of equity and good conscience would 
necessitate a waiver.  In that regard, the Board takes 
cognizance of the fact that the veteran and his spouse both 
have significant disabilities that necessitate the 
expenditure of considerable financial, physical, and 
emotional resources.  For example, the veteran has been found 
eligible for and is in receipt of VA pension aid and 
attendance benefits.  This disability picture has transcended 
the period of time in which the debt was created until the 
present time.  The hardship that would be imposed upon the 
veteran and his spouse if a total collection of the 
overpayment was insisted upon by the government would be 
considerably greater in light of their illness.  In that 
regard, the Board notes that the fault of the veteran in each 
case must be assessed in light of the age, financial 
experience, and education of the debtor.  The Board therefore 
believes that the relative insophistication of the veteran, 
his increased age, and the emotional and physical hardships 
that he had to endure during the period of time in which the 
overpayment was created should have a bearing in this case, 
and weigh in favor of at least a partial waiver of that 
overpayment if the veteran is found to be unable to repay the 
total debt.  

After carefully weighing all relevant factors, the Board 
finds that recovery of the entire overpayment of $70,931.20 
would be against equity and good conscience. 38 U.S.C.A. § 
5302.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine, and finds the evidence to be 
in relative equipoise.  38 U.S.C.A. §5107(b).  No useful 
Government purpose would be served by refusing to waive the 
entire overpayment, thereby burdening the veteran with an 
obligation he has no realistic means of repaying.

Notwithstanding this conclusion, the Board may take into 
consideration all mitigating factors, and a finding that a 
reduction of the veteran's indebtedness through a partial 
waiver is warranted.  

Prior to an equitable ascertainment of the amount of the 
indebtedness that should be waived, and the amount that can be 
collected, it is incumbent upon the Board to analyze the 
financial data provided by the veteran and determine if 
collection of the pension indebtedness not waived herein would 
seriously impair his ability to provide himself and his wife 
with the basic necessities of life.  Notwithstanding, this 
analysis of undue hardship must be limited to the state of the 
veteran's finances and must take into consideration not only 
the veteran's present financial picture but also a realistic 
projection of his status in the foreseeable future.  The 
veteran is elderly and chronically ill.  He cannot be 
reasonably expected to secure any gainful employment.  
The Board is particularly mindful in our analysis of the 
principle that the veteran is expected to accord a debt to the 
Government the same regard given to any other debt.  It is 
noted that he has considerable secondary indebtedness, 
although his most recent September 1998 Financial Status 
Report reflects that no payments are being made on any of his 
medical debts.  The veteran reported that his monthly expenses 
include a $29.00 cable bill.  The Board notes that this 
expense is not a practical living necessity.  Additionally, 
the veteran's reported a monthly balance of $69.00.  The 
veteran's average monthly balance combined with the 
abovementioned $29.00 total $98.00.

As such, it appears from the record that the veteran could 
conservatively afford a minimum monthly payment of $98.00 and 
still be able to afford all other quoted expenses for 
necessities.  Pension debts may be paid off over a five-year 
(60-month) period.  A realistic projection of the veteran's 
foreseeable financial status is that he would be able to pay a 
like amount over that five-year period toward the pension 
indebtedness.  On that basis, the potentially collectable 
amount would total $5880.  As will be noted below, this amount 
does not exceed the amount that the Board believes would be 
equitable to collect from the veteran.  This is not to say 
that the veteran will not experience some inconvenience as a 
result of the payment of the indebtedness to the Government.  
Obviously, additional finances would be beneficial to his 
quality of living.  However, there is no evidence that he will 
be forced to endure a lack of food, clothing, or shelter as a 
result of the collection of this portion of the debt.  

In conclusion, by according the veteran a partial waiver of 
his pension indebtedness in the amount of $65,051.20, plus 
accrued interest, the Board has taken into consideration the 
hardships he has endured and his current financial status.  It 
also must be noted that the Government has incurred a 
significant loss in this transaction and that to accord the 
veteran a greater waiver would serve to increase the potential 
for his unjust enrichment.  The Board finds that a 
preponderance of the evidence substantiates that it would not 
be against the principles of equity and good conscience to 
recover the remainder of the veteran's pension indebtedness 
not waived herein, in the amount of $5,880.00, plus accrued 
interest.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  


ORDER

Entitlement to waiver of recovery of the overpayment of 
pension benefits, in the amount of $65,051.20, is granted.

Entitlement to waiver of the remainder of the veteran's 
pension benefits in the amount of $5,880.00, plus accrued 
interest, is denied.





		
	Michael A. Pappas 
	Acting Member, Board of Veterans' Appeals



 

